ON REHEARING. Opinion delivered March 29, 1909. Wood, J. The testimony shows that appellee’s bull “was inside the stock limits as defined by the ordinance in the north part of the city.” The ordinance sufficiently described the stock limits. The starting point was on Poteau River on a line with Emma Street. Thence the directions were given according to certain objects which are designated, the general direction from the starting point being first east, thence north, thence west to the Arkansas River. As the last call was the Arkansas River, it was unnecessary to continue the description by saying, “from the point where the line reaches the Arkansas River to the point of beginning in the Poteau River.” The court will take judicial cognizance of the fact that the Arkansas and Poteau rivers bound the city on the west. They' are natural boundaries that the court will take notice of. If the stock limits extended to these rivers on the western part of the city, it would be wholly immaterial that the rivers were beyond the corporate limits. For that would only show that the stock limits in that direction were at least, co-extensive with the corporate limits. Because the council fixed the stock limits to include territory outside the corporate limits would not render the district or “stock limits” inside thereof void. It is not pretended that this bull was found beyond the corporate limits or within the alleged strip outside those limits. The only contention on this point .is that the limits as designated were void. We do not think so. The ordinance is a direction to the officers that they prevent certain animals from running at ■large. As to whether the owners have to pay the penalties for impounding depends upon whether they have been diligent in making search after their stock 'have escaped. But the statute itself makes ample provision for the diligence of the owner in the twenty-four hours allowed him to make demand for his animal. If he has not made demand in that time, having been notified, he is in no position to complain. He is not diligent. Overruled.